Citation Nr: 1419746	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-18 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This case was previously remanded by the Board in January 2012.

The Veteran testified at a videoconference hearing before the undersigned in October 2011.  A transcript of that hearing has been associated with the claims file.
 
The Board notes that the issue of entitlement to service connection for a lumbar spine disorder was listed in the certification to the Board, however, this issue was granted in the Board's prior January 2012 decision.  The RO then assigned a disability rating for this disorder in a January 2012 rating decision.  The Veteran has not appealed that decision and, as such, this issue is not presently before the Board.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The issue of entitlement to service connection for a left hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran was previously granted service connection for a lumbar spine disorder.

2.  Review of the Veteran's claims file shows that he has been diagnosed with disabilities of the right hip and right thigh.

3.  In January 2012, the Veteran was afforded a VA examination in connection with his right hip and right thigh disorder claims.  The examiner diagnosed right hip and thigh sciatica and opined that it was more likely than not that the Veteran's right hip and right thigh disabilities were related to his service connected lumbar spine disorder.

4.  While the January 2012 examiner's opinion was somewhat ambiguous, he provided a diagnosis and discussed the Veteran's symptoms throughout his opinion.  

5.  The evidence is thus at least evenly balanced as to whether the Veteran's right hip and right leg disorders are related to the Veteran's service connected lumbar spine disorder.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the right hip disorder is related to the Veteran's service connected lumbar spine disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2013).   

2.  Resolving all reasonable doubt in favor of the Veteran, the right leg disorder is related to the Veteran's service connected lumbar spine disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2013).   



ORDER

Service connection for a right hip disorder is granted.

Service connection for a right leg disorder is granted.


REMAND

The Board finds that the Veteran should be afforded a new VA examination for his left hip claim.  The January 2012 VA examiner examined the Veteran's left hip and noted limited motion of the left hip, but did not fully and clearly address the Veteran's left hip in his opinions.  The Board also notes that the January 2012 and March 2012 VA examination reports do not address whether the Veteran's left hip disorder was caused or aggravated by his service connected foot disorder per the January 2012 remand.  

Additionally, the Veteran submitted a statement dated September 2012, which discusses a possible nexus opinion from Dr. "K.K." from Jesse Brown VA Hospital.  Any outstanding records from this facility should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA medical records not already associated with the claims file, to include records from the Jesse Brown Hospital.  If the search for any such records yields negative results, that fact should be clearly noted and the Veteran must be informed in writing.

2.  After the above development has been completed and all records associated with the claims file, schedule the Veteran for a new VA examination to determine the nature and etiology of any left hip disability.  The claims file must be provided to the examiner and he or she must indicate review of the claims file in the examination report.

The examiner is asked to identify all left hip disabilities and for each diagnosed disability, indicate whether it is at least as likely as not (50 percent or more) that such disability is related to service or a service connected disability, to include the service connected low back disability and/or the service connected bilateral foot condition.

All opinions and conclusions expressed must be supported by a complete rationale in the examination report.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

3.  The RO/AMC should then readjudicate the Veteran's left hip disorder claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


